In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                       No. 07-22-00352-CR


                             EX PARTE LACHARLES CURTIS

                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2020-419,516, Honorable William R. Eichman II, Presiding

                                   December 19, 2022
                             MEMORANDUM OPINION
                   Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


       Appellant, LaCharles Curtis, proceeding pro se, filed a document with this Court

seeking to appeal the trial court’s purported denial of his pretrial application for writ of

habeas corpus. Because no such order has been issued by the trial court, we dismiss

the appeal for want of jurisdiction.


       We have jurisdiction to consider a criminal appeal from a judgment of conviction

or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.

Crim. App. 2008). By letter of November 18, 2022, we notified Appellant that no judgment

or appealable order had been entered by the trial court and directed him to show how we
have jurisdiction over this appeal. In response, Appellant filed a “Motion to Remand

Jurisdiction Because of Delay for Answer on Bond Reduction,” requesting that we remand

the cause for the trial court to rule on his pending habeas application. Appellant has not

demonstrated our appellate authority to do so. Further, to the extent Appellant now seeks

mandamus relief, he has not filed a petition complying with Rule of Appellate Procedure

52, supported by record documents, that shows he is entitled to the requested relief.

Accordingly, we deny the motion.


      Because Appellant has not presented this Court with a judgment of conviction or

appealable order for review, we dismiss the appeal for want of jurisdiction.


                                                       Per Curiam


Do not publish.




                                            2